--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo.jpg]
 
AMENDMENT NO.2 TO THE CONTRACT RESULTING FROM THE COMMERCIAL OFFER DATED
DECEMBER 17, 2009 FOR THE PURCHASE OF CHAZA BLOCK OIL
 
PURPOSE: 
BUY-SELL OF CHAZA BLOCK CRUDE OIL

 
SELLER: 
GRAN TIERRA ENERGY COLOMBIA, LTD.

 
BUYER: 
ECOPETROL S.A.

 
VALUE: 
UNDETERMINED

 
The contracting parties: ECOPETROL S.A., decentralized entity of national order,
incorporated by means of Law 165 of 1948, with Tax ID No.  899-999-068-1,
organized as a Mixed Economy Company according to the dispositions of article
No. 2 of Law 1118 of 2006, linked/related to the Ministry of Mines and Energy,
with domicile in Bogota D.C., hereinafter referred in this Amendment as THE
BUYER, represented by CLAUDIA L. CASTELLANOS R, of age and domiciled in this
city, identified with citizenship card No. 63.314.635 issued in Bucaramanga, who
in capacity of VICE-PRESIDENT OF SUPPLY AND MARKETING and with authorization
contained in the Delegation Manual, acts on behalf of this Company, and on the
other hand, GRAN TIERRA ENERGY COLOMBIA, LTD., with Tax ID No. 860.516.431-7,
hereinafter THE SELLER represented by ALEJANDRA ESCOBAR HERRERA, identified with
citizenship card No. 52.646.943 who acts in her capacity as Legal Representative
and is duly authorized to execute this Amendment as recorded in the attached
incorporation and representation certificate, who states that neither she nor
the company she represents are disqualified on grounds of disability or any
inconsistency according to the Constitution or the law, that might prevent them
from entering into this Amendment.
 
Under the previous conditions, THE BUYER and THE SELLER together called the
Parties and individually the Party agree to execute the Amendment hereof having
considered the following:
 
RECITALS AND REPRESENTATIONS
 
1.
That by means of Sales Order issued on December 18, 2009 GRAN TIERRA ENERGY
COLOMBIA, LTD accepted the Commercial Offer dated December 17, 2009 issued by
ECOPETROL S.A., for the purchase of 100% of the oil owned by THE SELLER,
produced in the Chaza Block.

 
 
Página 1de 3
 
Cra. 7ª No. 37-69 Piso 5, Bogotá, D.C. Colombia
Teléfono: (571)2344606
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
2.
That on November 8th, 2010 the parties entered into Addendum No. 1 to the
contract derived from the acceptance of the Commercial Offer dated December 17,
2009 by means of which numerals 1 and 7 were modified.

 
3.
That on December 29, 2010, ECOPETROL S A and GRAN TIERRA ENERGY COLOMBIA LTD.
executed the Amendment No 1 to the contract resulting from the acceptance of the
Commercial Offer of December 17, 2009 for the purchase of crude
Santana-Guayuyaco, extending the expiration date of the same until June 30,
2011.



4.
That the final date of execution for the contract resulting from the acceptance
of the Commercial Offer dated December 17, 2009 for the purchase of oil is June
30, 2011.



5.
That both ECOPETROL S A and GRAN TIERRA ENERGY COLOMBIA LTD are interested in
continuing with the business of buy-sell of Santana-Guayuyaco crude oil.

 
6.
That taking into account the foregoing, ECOPETROL S A and GRAN TIERRA ENERGY
COLOMBIA LTD the parties are interested in extending the duration of the
contract resulting from the acceptance of the commercial offer of December 17,
2009 until July 31, 2011.



7.
That for purposes of the execution of this Amendment, THE BUYER previously
verified the Bulletin of Fiscal Responsibility developed and published by the
General Comptroller of the Republic, in which THE SELLER does not appear as one
of the people who have been determined by a judicial and firm decision as
fiscally responsible. Likewise, THE BUYER implemented the control mechanisms in
compliance with the Manual for the Administration of the risk of Assets
Laundering (AL) and the Financing of Terrorism (FT).



8.
That in accordance with the Delegations Manual, the Vice-President of Supply and
Marketing is competent to enter into this Amendment.



9.
That THE BUYER in its budget expenses has made the respective budget request for
the execution of the Amendment contained hereof.

 
10.
That in accordance with the provisions contained in the Contracting Manual of
THE BUYER and having analyzed the nature and manner of implementing the
performance of the Parties on the occasion of this Amendment to the sales of
crude oil, the Authorized Officer has classified the risk as low, and therefore
dispenses the need to require a guarantee from THE SELLER.

 
11.
That considering the contractual planning, the areas of Labor Relations Risk,
Coordination of Risks, Coordination of Budget and Accounting and Tax
Coordination of ECOPETROL S.A. were consulted, in order to avoid any labor, tax,
environmental, and other risks that may be generated for Ecopetrol as a result
of the execution and implementation of this Amendment.

 
 
Página 2de 3
 
Cra. 7ª No. 37-69 Piso 5, Bogotá, D.C. Colombia
Teléfono: (571)2344606
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
12.
That in compliance with the guidelines for the prevention of Assets Laundering
and the Financing of Terrorism adopted by THE BUYER, the Legal Representative of
THE SELLER represents under the seriousness of oath and subject to the sanctions
of the Colombian Criminal Code:

 
 
I.
That my funds (or the funds of the entity I represent) are generated in legal
activities and are linked to the normal development of my activities (or
activities inherent to the corporate purpose of the company represented), and
otherwise, said funds do not come from any illegal activity as contemplated in
the Colombian Criminal Code or in any regulation that substitutes, adds or
amends it.

 
II.
That I (or the entity I represent) have not made any transactions or operations
destined to illegal activities as contemplated in the Colombian Criminal Code or
in any regulation that substitutes, adds or amends it, or in favor of persons in
connection with said activities.

 
III.
That the funds committed in the contract or legal relation with THE BUYER do not
come from any illegal activity as contemplated in the Colombian Criminal Code or
in any regulation that substitutes, adds or amends it.

 
IV.
That in the execution of the contract or legal relation with THE BUYER, I will
not contract or have any relations with any third parties that carry out
operations or whose funds are coming from illegal activities as contemplated in
the Colombian Criminal Code or in any regulation that substitutes, adds or
amends it.

 
V.
That the entity I represent complies with all regulations on prevention and
control to assets laundering and the financing of terrorism) AL/FT) as may be
applicable (as the case might be), having implemented the policies, procedures
and mechanisms for the prevention and control to AL/FT derived from said legal
provisions. A model of certification is attached in annex 1.

 
VI.
That neither I, nor the entity I represent, nor its shareholders, associates or
partners that directly or indirectly hold FIVE PER CENT (5%) or more of the
corporate capital, contribution or participation, or its legal representatives
and members of the Board of Directors are in the international listings related
to Colombia in accordance with international law (United Nations listings) or in
the OFAC listings, being THE BUYER authorized to conduct the verifications as
deemed pertinent and to terminate any commercial or legal relationship if proved
that any of such persons are found in said listings. A model of certification is
attached in annex 2.

 
 
Página 3de 3
 
Cra. 7ª No. 37-69 Piso 5, Bogotá, D.C. Colombia
Teléfono: (571)2344606
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 

 
VII.
That there are no investigations or criminal proceedings for any offenses of
willful misconduct against me or against the entity I represent, its
shareholders or partners, that directly or indirectly hold FIVE PER CENT (5%) or
more of the corporate capital, contributions or participation, or its legal
representatives and its members of the Board of Directors, being THE BUYER
authorized to make the verifications as deemed pertinent in data bases or in
local or international public information or tot terminate any commercial or
legal relationship if proved that against any of such persons there are
investigations or proceedings or the existence of information in said public
data bases that may place THE BUYER in front of a legal or reputational risk.

 
VIII.
That in the event of occurrence of any of the circumstances described in the two
paragraphs above, I make the commitment to communicate it immediately to THE
BUYER.

 
IX.
That with the signature of this document, it is understood that, both me as well
as the natural or legal person I represent, grant our informed consent, and
therefore, authorize THE BUYER to communicate to the local authorities or the
authorities of any of the countries in which THE BUYER conducts operations, on
any of the situations described in this document, as well as to provide to the
competent authorities of such countries all the personal, public and private
information, as required from me or the natural or legal person I represent; and
likewise for THE BUYER to make the reports to the competent authorities as
considered pertinent in accordance with its regulations and manuals in
connection with its system of prevention and/or management the risk of assets
laundering and the financing of terrorism, waving it from any responsibility for
such action.

 
X.
That all the documentation and information provided for entering into and
execution of the contract or legal business with THE BUYER is true and accurate,
being THE BUYER authorized to make any verifications as deemed pertinent and to
terminate the contract or legal business if proved or becomes aware otherwise.

 
XI.
That no other natural or legal person has any non-legitimate interest in the
contract or legal business that motivates the subscription of the statement
hereof.

 
XII.
That I am aware, represent and accept that THE BUYER has the legal obligation to
request any clarifications as deemed pertinent in the event of circumstances
based on which THE BUYER may have reasonable doubts concerning my operations or
the operations of the natural or legal person I represent, as well as the origin
of our assets, in which case we are committed to provide the respective
clarifications. If these are not satisfactory under THE BUYER’S criteria, we
authorize to terminate the commercial or legal relation.

 
 
Página 4de 3
 
Cra. 7ª No. 37-69 Piso 5, Bogotá, D.C. Colombia
Teléfono: (571)2344606
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
Based on the above, the Parties,
 
AGREE
 
FIRST CLAUSE. Modify numeral 4 (VALIDITY, TERMS OF EXECUTION AND SPECIAL GROUNDS
FOR TERMINATION IN ADVANCE) of the Contract resulting from the Commercial Offer
of December 17, 2009 for the purchase of Santana-Guayuyaco, which shall be as
follows:
 
“…4. VALIDITY, TERMS OF EXECUTION AND SPECIAL GROUNDS FOR TERMINATION IN ADVANCE
 
The validity of the contract resulting from the Offer hereof, shall commence
with its acceptance and will terminate with its liquidation.
 
The term of execution of the Contract shall begin on January 1, 2010 (with the
previous fulfillment of the requirement of execution set forth in numeral 18 of
this document) and will end in July 31 of two thousand eleven (2011).
 
The parties shall carry out the respective liquidation within a term of four (4)
months counted from the date of termination of the term of execution of the
Contract resulting from the acceptance of the Offer hereof.
 
In case THE SELLER fails to attend the liquidation, or if no agreement is
reached on the content of the same within the mentioned term, THE SELLER
expressly authorizes THE BUYER to proceed with the unilateral liquidation within
a two (2) months term.”
 
SECOND CLAUSE. This Amendment does not imply a novation of the contract
resulting from the acceptance of the Commercial Offer dated December 17, 2009,
which clauses continue in force except for what was modified by this document.
 
THIRD CLAUSE: PUBLICATION: The payment of the publication of this Contract
Amendment in the Public Contracts Newspaper (Diario Único de Contratación
Pública) shall be borne by THE SELLER and shall be a requirement for the
execution of the Amendment. THE SELLER shall deliver to THE BUYER a copy of the
respective deposit within ten (10) business days after the signature of the
Amendment hereof. Upon delivery of the corresponding receipt for the payment of
said rights, THE BUYER shall submit to the National Print Office of Colombia in
an original the Extract of Publication.
 
 
Página 5de 3
 
Cra. 7ª No. 37-69 Piso 5, Bogotá, D.C. Colombia
Teléfono: (571)2344606
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]

 
FOURTH CLAUSE: TAXES: All taxes, that are caused by the execution,
formalization, implementation and termination or liquidation of this Amendment
with the exception of those strictly corresponding to THE BUYER, shall be borne
by THE SELLER. THE BUYER shall carry out any withholding taxes on the accounts
of THE SELLER as set forth by law.
 
CLAUSE FIFTH: The Parties agree to give to the agreements contained hereinto the
meaning of a transaction, pursuant to the provisions set forth in the
regulations in force, thus, maintaining the contractual, economic and financial
balance of the Contract.
 
In witness whereof, the Parties hereto have caused this Amendment to be duly
executed in Bogotá D.C. on the 30th day of June of 2011, in two copies of equal
value.
 
THE SELLER
THE BUYER
/s/ ALEJANDRA ESCOBAR HERRERA
ALEJANDRA ESCOBAR HERRERA
Second Alternate Legal Representative
GRAN TIERRA ENERGY COLOMBIA LTD.
/s/ CLAUDIA L CASTELLANOS R
CLAUDIA L CASTELLANOS R
Vice-president of Supply and Marketing
ECOPETROL S A

 
ANNEX 1.  Model of certification of application of AL/FT regulations for
companies obliged to adopt systems of AL/FT prevention
ANNEX 2. Certificate of shareholder’s interests for associates, shareholders or
partners holding more than five (5%) interest in the corporate capital.
 
 
Página 6 de 3
 
Cra. 7ª No. 37-69 Piso 5, Bogotá, D.C. Colombia
Teléfono: (571)2344606
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
ANNEX No. 1
 
MODEL OF CERTIFICATION OF APPLICATION OF AL/FT REGULATIONS FOR COMPANIES OBLIGED
TO ADOPT SYSTEMS OF AL/FT PREVENTION
 
OBLIGATORY ONLY FOR THOSE PARTIES THAT BY LEGAL REGULATIONS ARE OBLIGED TO ADOPT
SYSTEMS OF AL/FT PREVENTION
 
The purpose of this document is to certify to ECOPETROL S A that our entity has
a SYSTEM FOR THE PREVENTION AND CONTROL OF ASSETS LAUNDERING AND THE FINANCING
OF TERRORISM, which fully complies with the applicable Colombian regulations.
 
Therefore, ________________, in my capacity as legal representative of GRAN
TIERRA ENERGY COLOMBIA, LTD (THE ENTITY), I hereby CERTIFY that:
 
 
1.
The ENTITY is fully complying with Colombian the applicable norms and
regulations concerning the prevention and control of assets laundering and the
financing of terrorism.

YES x                    Noo
 
 
2.
The ENTITY has appropriate policies, manuals and procedures for the prevention
and control of assets laundering and the financing of terrorism fully complying
with the applicable regulations in force.

YES x                    No o
 
 
3.
Has the ENTITY been involved in investigations for violations to laws regarding
the assets laundering and the financing of terrorism?

YES o                     No x
 
 
4.
Has the ENTITY been sanctioned or any of its employees or officers for
violations to laws regarding assets laundering and the financing of terrorism?

YES o                     No x
 
Report the following data of the officer or employee concerning compliance:
 
Name: 
David Hardy

Telephone: 
(+1) (403) 265- 3221 Ext. 2247

e-mail: 
davidhardy@grantierra.com

Address: 
300, 625 – 11th Avenue SW, Calgary, Alberta, Canada T2R 0E1

 
We manifest that we authorize ECOPETROL S A to verify and confirm the
information provided hereto directly or through the persons designed, including
the effective application of the SYSTEM OF PREVENTION AND CONTROL OF ASSETS
LAUNDERING AND THE FINANCING OF TERRORISM inside our entity.
 
Comments:
 
 
Página 7 de 3
 
Cra. 7ª No. 37-69 Piso 5, Bogotá, D.C. Colombia
Teléfono: (571)2344606
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
ANNEX No. 2
 
Certificate of Shares Participation
Associates, Shareholders or Partners holding over five (5%) of interest in the
corporate capital
 
This certification is only requested in the case of legal persons in which,
given their nature, their shareholders, partners or associates do not appear in
the certificate of the chamber of commerce
 
I, hereby certify that the associates, shareholders or partners holding over
FIVE (5%) of interest in the corporate capital of the entity I represent are the
natural or legal persons appearing in the following list:

 
NAME OF SHAREHOLDER
PARTNER OR ASSOCIATE
IDENTIFICATION
NUMBER OF SHARES
QUOTA OR PARTS OF INTEREST
PARTICIPATION IN THE
CORPORATE CAPITAL (%)
                                       

 
I hereby certify that the real beneficiaries and controllers 1

 
Name
Identification
           

 
Name of the entity: 
Gran Tierra Energy Colombia Ltd.

Tax ID:
 

Name of Legal Representative: 
Alejandra Escobar

Identification Number:
 

Signature Legal Representative: 
/s/ Alejandra Escobar

 
Not applicable due to GTEC is a branch of a foreign company and therefore has no
legal personality independent of its parent.
 

--------------------------------------------------------------------------------

1 It is understood as “real beneficiary” or “controller” any person or group of
persons who, directly or indirectly, by himself or through any third party, by
virtue of any contract, agreement or otherwise has, with respect to any share or
quote of a company, or may have any decision capacity or control over said
company.
 
 
Página 8 de 3
Cra. 7ª No. 37-69 Piso 5, Bogotá, D.C. Colombia
Teléfono: (571)2344606